Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 1 of 15

FLED ENTERED

LOGGED RECEIVED

OCT 23 2020
IN THE UNITED STATES DISTRICT COURT aT GREENGELT
FOR THE DISTRICT OF MARYLAND CLERKCUS. DISTRICT COURT

BY

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH Case No. _ GLS-20-2334
THE CELLULAR TELEPHONE

ASSIGNED CALL NUMBER 202-749-1051, | Filed Under Seal

WITH ELECTRONIC SERIAL NUMBER

C6KTG542HG6X, THAT IS STORED

AT PREMISES CONTROLLED BY

T-MOBILE

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Lindsay M. Keeler, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain cellular telephone assigned call number 202-749-1051,
Electronic Serial Number C6KTG542HG6X (“the SUBJECT PHONE”), that is stored at
premises controlled by T-Mobile, a wireless telephone service qatar headquartered at 4
Sylvan Way, Parsippany, New Jersey 07054. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application
for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require T-Mobile to disclose to the
government copies of the information further described in Section I of Attachment B. Upon
receipt of the information described in Section I of Attachment B, government-authorized
persons will review the information to locate items described in Section II] of Attachment B.

2s I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and have
been since July 2019. Your affiant is currently assigned to the FBI Cross Border Task Force,
Cheverly, Maryland domicile, comprised of FBI Special Agents, Intelligence Analysts, and

Detectives from Prince George’s County Police Department (“PGPD”). Your affiant has
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 2 of 15

participated in several investigations focused on violent crimes, to include, commercial armed
robberies, homicides and kidnappings. In my capacity as a Special Agent of the FBI, I am
authorized to obtain and serve federal search warrants. I have also participated in the execution
of search warrants involving search and seizures of mobile phones and have gained experience in
the area of cellular analysis.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 18 U.S.C. § 1951 and 924(c) have been committed by Shaykh ABDUL-MAJID
(“ABDUL-MAJID”). There is also probable cause to search the information described in
Attachment A for evidence of these crimes as further described in Attachment B.

PROBABLE CAUSE

5. On June 29, 2020 at approximately 4:43 pm, officers with PGPD responded to a
report of a commercial armed robbery at Phone City, located in District Heights, Maryland. The
victims advised the Subject entered the store and pointed a silver and black handgun at them.
The Subject demanded money from the registers and phones from the store’s display case from
Victim | and Victim 2, who were both employees of Phone City. Victim | and Victim 2
complied with the demands, giving the subject approximately $500 in store funds and ten
cellular phones with a total approximate value of $7,400. The Subject then demanded a wallet
from Victim 3, a Phone City customer. Victim 3 complied and gave the subject his wallet

containing personal documents to include, bank cards, credit cards, a driver’s license, a social

2
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 3 of 15

security card and approximately $50. The wallet was gray in color and had the Washington
Nationals logo on the front.

6. The Subject was a black male, approximately 30-35 years old with a light
complexion, long black dreadlocks and thin build. He was wearing an orange sweatshirt with a
black stripe and “Kappa” clothing logo down the sleeves, dark blue jeans, black surgical mask,
clear plastic gloves, olive-colored ball cap with black bill, and black Nike sneakers. Minutes
prior to the robbery, video surveillance shows the Subject walking towards Phone City from the
direction of Addison Avenue. A witness, who resides on Addison Avenue, described seeing an
individual, who matched the Subject’s description, park in front of his house in a champagne-
colored sport utility vehicle and exit on foot. The witness saw the same individual run from the
direction of Phone City and get back into the vehicle a short time later. During the course of the
investigation the vehicle was identified as a 2001-2004 champagne-colored Mitsubishi Montero
Sport with a unique round window decal on the rear driver side window. The following is a

photograph of the vehicle, which was seized on July 7, 2020, as described further below:

 
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 4 of 15

7. On July 4, 2020 at approximately 6:47 pm, PGPD officers responded to a report
of a commercial armed robbery at Warehouse Liquors, located in District Heights, Maryland.
Victim 4 and Victim 5, both employees at Warehouse Liquors, advised the Subject entered the
store by jumping through the drive-thru window and pointed a silver and black handgun at them.
The Subject demanded money from the store’s register and the victims complied, giving him
approximately $2,000.

8. The Subject was a black male, approximately 20-35 years old with a light
complexion, long black dreadlocks and a thin build. He was wearing an orange sweatshirt with a
black stripe and “Kappa” clothing logo down the sleeves, red sweatpants with the “Kappa”
clothing logo down the sides, black-colored ball cap with “SLANE” stitched above the bill in
white, black surgical mask, orange/red work gloves, white socks, and black sandals. The Subject
fled on foot from the store towards Camp Street.

9, Approximately four minutes prior to the robbery, video surveillance showed a
champagne-colored 2001-2004 Mitsubishi Montero Sport with a unique round window decal on
the rear driver side window drive onto Camp Street. The Subject approached Warehouse Liquors
from Camp Street and fled back towards Camp Street following the robbery.

10. On July 5, 2020 at approximately 10:11 am, PGPD officers responded to a report
of a commercial armed robbery and non-contact shooting at Batteries Plus Bulbs, located in
Kettering, Maryland. Officers met with Victim 6, an employee of Batteries Plus Bulbs, who was
transported to Bowie Heath Center for lacerations to his left hand and fingers. Interviews and
surveillance footage revealed that the Subject enter the store posing as a customer. The Subject
then produced a silver and black handgun, pointed it at Victim 6, and demanded funds from the

store. Victim 6 complied and gave the Subject $200 in store funds. The Subject then demanded

4
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 5 of 15

Victim 6 move to the store’s back storage area and Victim 6 complied. Victim 6, fearing he
would be shot, attempted to remove the handgun from the Subject. The Subject fired two rounds
during the struggle, neither striking Victim 6. The Victim’s hand and fingers were cut as he tried
to prevent the handgun’s slide from racking as casings were ejecting. After the struggle, the
Subject fled on foot out the back of Batteries Plus Bulbs with the store funds.

11. | The Subject was a black male, approximately 20-35 years old with a light
complexion, long black dreadlocks and thin build. He was wearing an orange sweatshirt with a
black stripe and “Kappa” clothing logo down the sleeves, red sweatpants with the “Kappa”
clothing logo down the sides, black-colored ball cap with “SLANE” stitched above the bill in
white, light-colored surgical mask, orange/red work gloves, white socks, and black sandals with
a white circular design.

[2 Further investigation revealed that on June 3, 2020, a Mitsubishi Montero Sport
bearing Washington, DC registration plate ENV2337 was involved in a police incident at 2409
Franklin Street NE, Washington, DC. Historical license plate reader (“LPR”) photographs were
reviewed for Washington, DC registration plate ENV2337. The photographs revealed the
vehicle’s make, model, color and circular decal displayed on the rear driver’s side window were
consistent with the Subject’s vehicle seen in the vicinity of the commercial armed robberies at
Phone City and Warehouse Liquors.

13. On July 7, 2020, detectives located the Mitsubishi Montero Sport bearing
Washington, DC registration plate ENV2337 parked in Washington, DC. The vehicle was
occupied by ABDUL-MAJID. Upon seeing law enforcement, ABDUL-MAJID fled from the

vehicle on foot, but was apprehended a short time later. ABDUL-MAJID’s race, sex, age,
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 6 of 15

complexion and hair style are all consistent to descriptions and images captured of the Subject in
the Phone City, Warehouse Liquors and Batteries Plus Bulbs robberies.

14. The Mitsubishi Montero Sport bearing Washington, DC registration plate
ENV2337 was seized and transported to Prince George’s County, Maryland. A search warrant
authorized by the Honorable ShaRon M. Grayson Kelsey, Associate Judge, Circuit Court for
Prince George’s County, Maryland, was later executed on the vehicle. During the search of the
vehicle a black-colored ball cap with “SLANE” stitched above the bill in white and a red glove,
both consistent with the items worn by the Subject in the Warehouse Liquors and Batteries Plus
Bulbs robberies, were recovered. A gray wallet with the Washington Nationals logo on it,
consistent with the wallet taken from Victim 3 during the Phone City robbery, was recovered. A
silver and black handgun, consistent with the weapon used by the Subject in the Phone City,
Warehouse Liquors and Batteries Plus Bulbs robberies, was also recovered. The SUBJECT
PHONE, along with three other mobile phones were recovered from inside the Mitsubishi
Montero Sport bearing Washington, DC registration plate ENV2337.

15. A search warrant (Case No. 20-mj-1997-TJS) authorized by the Honorable
Timothy J. Sullivan, United States Magistrate Judge, was obtained for the SUBJECT PHONE
recovered from inside the Mitsubishi Montero Sport, along with four other mobile devices. The
search revealed, among other things, that the SUBJECT PHONE was assigned telephone
number 202-749-1051. The GrayKey! Progress Report conduced on the SUBJECT PHONE
listed the owner’s name as “Shaykh Abdul-Majid.” The SUBJECT PHONE also contained

Instagram messages between account, one_up_top_ockee, and various individuals. Analysis of

 

' GrayKey is a device utilized by law enforcement to conduct extractions on Apple iOS devices

6
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 7 of 15

the SUBJECT PHONE listed the owner of the Instagram account, one_up top ockee, as
“Shaykh Ahmad Abdul-Majid”. Numerous images and videos of ABDUL-MAJID were also
found on the SUBJECT PHONE.

16. Analysis of the SUBJECT PHONE further revealed that, on June 11, 2020, a
search was conducted via Safari on the SUBJECT PHONE for the address of the Phone City
store that was the target of the commercial armed robbery—which included the theft of
iPhones—on June 29, 2020. On June 29, 2020, the same day as the Phone City commercial
armed robbery, a search was conducted via Google on the SUBJECT PHONE for “how to
switch iphones”. On the following day, June 30, 2020, a video was accessed on the SUBJECT
PHONE that showed eight mobile phones with the text “IPhone 6’s And 7’s Onna Market”. On
July 2, 2020—two days prior to the commercial armed robbery at Warehouse Liquors—a search
was conducted via Google for “liquor store open near me.”

17. Analysis of the SUBJECT PHONE also showed that on May 29, 2020, a search
was conducted via Google for “7-11 on auth rd robbed” and “7-eleven robbery maryland”.
Further investigation revealed that on May 28, 2020 at approximately 7:21 a.m., PGPD officers
responded to a report of a commercial armed robbery at a 7-Eleven located in Camp Springs,
Maryland. The Subject pointed a black handgun at a store employee and demanded money. The
employee complied, opened the register and gave the Subject approximately $200. The Subject
was a black male, approximately 5’10”- 6’0” with a light complexion. Surveillance images from
inside the 7-Eleven show that the subject’s race, sex and complexion are consistent with that of
ABDUL-MAJID.

18. In sum, I believe that there is probable cause to issue the proposed search warrant

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41 because I believe

7
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 8 of 15

that the information to be searched will contain evidence of the May 28, 2020, June 29, 2020,
July 4, 2020, and July 5, 2020 commercial armed robberies described above. Specifically, I
believe that the cell site locations of the SUBJECT PHONE on the days of the robberies, as
well as on the days immediately proceeding and following the robberies, will be evidence of
ABDUL-MAJID planning and/or participating in the robberies.

19. _In my training and experience, | have learned that T-Mobile is a company that
provides cellular telephone access to the general public. I also know that providers of cellular
telephone service have technical capabilities that allow them to collect and generate information
about the locations of the cellular telephones to which they provide service, including cell-site
data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data
identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received
a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the
towers) to which the telephone connected. These towers are often a half-mile or more apart,
even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower
closest to a wireless device does not necessarily serve every call made to or from that device.
Accordingly, cell-site data provides an approximate location of the cellular telephone but is
typically less precise than other types of location information, such as E-911 Phase II data or
Global Positioning Device (“GPS”) data.

20. Based on my training and experience, I know that T-Mobile can collect cell-site
data about the SUBJECT PHONE. | also know that wireless providers such as T-Mobile
typically collect and retain cell-site data pertaining to cellular phones to which they provide
service in their normal course of business in order to use this information for various business-

related purposes.
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 9 of 15

21. Based on my training and experience, I know that wireless providers such as T-
Mobile typically collect and retain information about their subscribers in their normal course of
business. This information can include basic personal information about the subscriber, such as
name and address, and the method(s) of payment (such as credit card account number) provided
by the subscriber to pay for wireless telephone service. I also know that wireless providers such
as T-Mobile typically collect and retain information about their subscribers’ use of the wireless
service, such as records about calls or other communications sent or received by a particular
phone and other transactional records, in their normal course of business. In my training and
experience, this information may constitute evidence of the crimes under investigation because
the information can be used to identify the SUBJECT PHONE’s user or users and may assist in

the identification of co-conspirators and/or victims.

(Continued)
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 10 of 15

AUTHORIZATION REQUEST

22. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. I further
request that the Court direct T-Mobile to disclose to the government any information described
in Section I of Attachment B that is within its possession, custody, or control. Because the
warrant will be served on T-Mobile, who will then compile the requested records at a time
convenient to it, reasonable cause exists to permit the execution of the requested warrant at any
time in the day or night.

Respectfully submitted,

Lindsay MKeeler, Special Agent
Federal Bureau of Investigation

Affidavit submitted by email and attested to me as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and 41(d)(3) this 18th day of September, 2020.

Yor

Honorable Gina L. Simms
United States Magistrate Judge

 

10
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 11 of 15

ATTACHMENT A
Property to Be Searched

This warrant applies to records and information associated with the cellular telephone
assigned call number 202-749-1051, with Electronic Serial Number C6KTG542HG6X, (‘the
Account”), that are stored at premises controlled by T-Mobile (“the Provider”), headquartered at

4 Sylvan Way, Parsippany, New Jersey 07054.
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 12 of 15

ATTACHMENT B
Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any information that has been deleted but is
still available to the Provider or that has been preserved pursuant to a request made under 18
U.S.C. § 2703(f), the Provider is required to disclose to the government the following
information pertaining to the Account listed in Attachment A for the time period May 26,
2020 through July 9, 2020.

a. The following information about the customers or subscribers of the Account:
i. Names (including subscriber names, user names, and screen names);

ii. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

iii. Local and long distance telephone connection records;

iv. Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

v. Length of service (including start date) and types of service utilized;

vi. Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (‘MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI’), or International Mobile
Equipment Identities (“IMEI”);

vii. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

viii. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

2
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 13 of 15

b. All records and other information (not including the contents of communications)
relating to wire and electronic communications sent or received by the Account,
including:

i. the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail

records), email addresses, and IP addresses); and

li. information regarding the cell towers and sectors through which the
communications were sent and received.

II. Information to be Seized by the Government

All information described above in Section I that constitutes evidence of violations of 18
U.S.C. § 1951 and 924(c) involving Shaykh ABDUL-MAJID during the period May 26, 2020
through July 9, 2020.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 14 of 15

CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS
PURSUANT TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by T-Mobile and my title is

I am qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of T-
Mobile. The attached records consist of [GENERALLY DESCRIBE
RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of T-Mobile, and they were made by T-Mobile as a regular practice; and

b. such records were generated by T-Mobile’s electronic process or system that
produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of T-Mobile in a manner to ensure that they are true duplicates of the
original records; and

2. the process or system is regularly verified by T-Mobile and at all times

pertinent to the records certified here the process and system functioned properly and normally.
Case 8:20-mj-02334-GLS Document 3 Filed 10/23/20 Page 15 of 15

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature
